339 F.2d 888
Clarence MUSE and Mills Music, Inc., Plaintiffs-Appellants,v.Robert MELLIN, Robert Music Corporation, Sherwin Music, Inc. and American Society of Composers, Authors and Publishers, Defendants-Appellees.
No. 214.
Docket 28156.
United States Court of Appeals Second Circuit.
Argued November 17, 1964.
Decided December 29, 1964.

Appeal from a judgment of the United States District Court for the Southern District of New York, Richard H. Levet, J., dismissing the complaint for lack of subject matter jurisdiction. Opinion below reported at 212 F.Supp. 315.
Theodore R. Kupferman, New York City, for plaintiffs-appellants.
Jack M. Ginsberg, New York City, for defendants-appellees.
Before LUMBARD, Chief Judge, and MEDINA and MARSHALL, Circuit Judges.
PER CURIAM:


1
The judgment below is affirmed on the authority of T. B. Harms Co. v. Eliscu, 2 Cir., 339 F.2d 823, decided December 23, 1964.


2
Affirmed.